Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (1-8) in the reply filed on February 11, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56).  A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stead et al., (US 2006/0171857; hereinafter “Stead”).
As to claim 1, Stead teaches an apparatus comprising:
a platen dimensioned to receive a slide (slide retaining tray 10 and platen 50);
at least one spacer member (slide orientation tab 10, 100, 160) extending from a surface of the platen to create an uneven gap between the platen and a slide positioned thereon (see para [0071] et seq.); and
at least one outlet port 70 and at least one inlet port 60 extending through the platen (see Figs. 12-14).
As to claim 2, Stead teaches the platen defines a fluid drip surface at one end for receiving a fluid dispensed onto the platen from above (see Figs. 1-14).
As to claim 3, Stead teaches the at least one spacer member is a spacer bar 160 extending across a width dimension of the platen, the spacer bar comprising a width dimension sufficient to prevent fluid from traveling across the spacer bar (see para [0071] et seq.)
As to claim 4, Stead teaches the at least one spacer member is a first spacer member 90 positioned at one end of the platen, a second spacer member 100 is positioned a distance from the first spacer member at the one end of the platen and a third spacer member 160 is positioned at an opposite end of the platen, the first spacer member and the second spacer member having a height different from the third spacer member so as to create the uneven gap between the platen and a slide positioned thereon (see para [0068] et seq.)
As to claim 5, Stead teaches comprising a wall 100 positioned around a portion of the platen, the wall comprising a height sufficient to retain a fluid dispensed onto the platen.
As to claim 7, Stead teaches the platen is comprised of a plastic material (polymeric material; see para [0090]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stead in view of Kram et al., (WO 2011/060387 see corresponding US 2013/0052331 for citations); hereinafter “Kram”.
Stead does not explicitly teach the platen comprises a hydrophilic surface.  In the related art of apparatus for processing biological samples on a slide, Kram teaches the surface chemistry of the cover 350 and/or the slide 340 in contact with the biological sample may be selected based on hydrophobic/hydrophilic properties which affect the amount of liquid left on the surfaces of the cover 350 and/or slide 340. The cover 350 can be hydrophilic, hydrophobic, or both. In hydrophilic embodiments, the cover 350 can be made mostly of a hydrophilic material to allow convenient spreading of the applied fluid (see para [0175] et seq.) Accordingly, it would have been obvious to one of ordinary skill in the art to have included in the apparatus of Stead, the hydrophilic surface, like that taught by Kram, since Kram recognizes a hydrophilic material allows for convenient spreading of the applied fluid (see para [0175] et seq.)
As to claim 8, it would have been obvious to one of ordinary skill in the art to provide in Stead the at least one outlet port positioned at one end of the platen and a second outlet port is positioned at an opposite end of the platen, the at least one inlet port is positioned between the first outlet port and the second outlet port as these are merely a matter of design choice. The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798